Memorandum: For the reasons stated in our decision in Matter of Monroe County Pub. School Dists. v Zyra (51 AD3d 125 [2008]), we modify the judgment by vacating the decretal paragraphs granting declaratory and other relief with respect to the meaning of Tax Law § 1261 (f) (8), and by granting plaintiffs-petitioners (plaintiffs) the same declaratory relief granted in that case. We note in addition that plaintiffs have standing herein by virtue of their status as taxpayers (see General Municipal Law § 51; Matter of Bernstein v Feiner, 13 AD3d 519, 520-521 [2004]; see generally Matter of Korn v Gulotta, 72 NY2d 363, 371-372 [1988]), and that there were no Open Meetings Law or other notice violations requiring nullification of the actions taken by defendant-respondent Monroe County Legislature on September 26, 2007. Finally, “[b]ecause a compelling nonconstitutional ground resolves this appeal, we refrain . . . from addressing the constitutional issues raised” (Matter of Clara C. v William L., 96 NY2d 244, 250 [2001]). Present— Hurlbutt, J.P., Martoche, Centra, Green and Gorski, JJ. [See 18 Misc 3d 1127(A), 2007 NY Slip Op 52533(U) (2008).]